 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrey Mechanical Contractors, Inc. and PlumbersLocal Union #68, United Association of Jour-neymen and Apprentices of Plumbing and Pipe-fitting Industry of the United States andCanada, AFL-CIO. Cases 23-CA-9084, 23-CA-9102, 23-CA-9110, and 23-CA-913330 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 4 November 1983 Administrative Law JudgeWallace H. Nations issued the attached decision.The Respondent filed exceptions and a supportingbrief, the General Counsel filed a brief in supportof the administrative law judge's recommended de-cision and order, and the Charging Party filed ananswering brief in opposition to the Respondent'sexceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs' andhas decided to affirm the judge's rulings, findings,2and conclusions3and to adopt the recommendedOrder as modified.4' The Respondent's motion that the Board remand this case for rehear-ing so that the Respondent may present additional evidence as to thebusiness purpose of the camera used to photograph the uncoupled pipeinvolved in Olson's discharge is hereby denied. The Respondent hadample opportunity to present evidence on this issue at the hearing and infact elicited such testimony from all but one of its witnesses. Additionalevidence on this point would not change the outcome of this case.We agree with the Respondent that the record shows that the camerawas purchased on 27 September 1982 rather than the day after the elec-tion, as found by the judge. Our correction of this finding does not affectthe result we reach.I The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.We correct the judge's apparently inadvertent error in finding thatDaniel was discharged on 16 November 1982. The preponderance of evi-dence, including R. Exh. 8, establishes that Daniel was discharged on 12November, although he was not informed of this until 16 November.3 In agreeing with the judge that the Respondent had knowledge of itsdischarged employees' union activity and sympathies we do not rely onthe judge's citation and discussion of Wright Plastic Products, 247 NLRB635 (1980).4 We amend that portion of the judge's proposed remedy wherein theRespondent is required to offer immediate and full reinstatement to thesix discriminatees. The record indicates neither when the Respondent'sHoliday Inn project actually terminated, nor what the Respondent'shiring or transfer practice was with regard to subsequent projects. It istherefore uncertain whether these employees would have been terminatedin the normal course of business sometime after their discharge. Accord-ingly, if in compliance proceedings it is determined that the employeeswould have been transferred to another of the Respondent's worksites oncompletion of the Holiday Inn project, the Respondent shall offer themimmediate and full reinstatement to their former or substantially equiva-lent positions, without prejudice to their seniority or other rights and270 NLRB No. 63ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Frey Mechanical Contractors, Inc.,Houston, Texas, its officers, agents, successors, andassigns, shall take the action set forth in the Orderas modified.1. Substitute the following for paragraphs 2(a)and (b)."(a) In the event the Respondent's operations atthe Holiday Inn project are still in progress or inthe event that Kurt Coppock, Donald Olson, Ken-neth Slicker, William Bruce, Charles Hunsucker, orStanford Daniel would have been transferred to an-other project upon its completion, offer them im-mediate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their se-niority or other rights and privileges and makethem whole for any loss of pay that they may havesuffered by reason of the discrimination againstthem in the manner and to the extent set forth in'The Remedy' section of the administrative lawjudge's decision. If the above-named employeeswould have been terminated in the normal courseof business, the Respondent shall make them wholefor any loss of pay they may have suffered byreason of their discharges and assure them of theirfuture eligibility for employment by the Respond-ent in the manner set forth in footnote 4 of this De-cision and Order."(b) Post at its place of business in Houston,Texas, and if it is still continuing to do work at itsHoliday Inn jobsite, to also post there, copies ofthe attached notice marked 'Appendix.' Copies ofthe notice, on forms provided by the Regional Di-rector for Region 23, after being signed by the Re-spondent's authorized representative, shall beprivileges, and make them whole for any loss of earnings in the mannerset forth in "The Remedy" section of the judge's decision.In the event the Respondent establishes that the employees would havebeen terminated in the normal course of business, the Respondent neednot offer them reinstatement but shall make them whole for any loss ofearnings they have suffered by reason of the discrimination against themfrom the date of their discharges to the date they would have been termi-nated normally. The Respondent shall also send letters to them statingthat, notwithstanding their discharges, they will be considered eligible foremployment on a nondiscriminatory basis at any of the Respondent'sfuture projects, should they choose to apply for employment. See AlMonzo Construction Co., 198 NLRB 1212, 1219 (1972), cited in Brown &Lambrecht Earth Movers, 267 NLRB 186 (1983); State Wide Painting &Decorating Co., 174 NLRB 5 (1969).We also find merit in the Respondent's exception to that portion of thejudge's proposed remedy requiring posting of a notice at its El Paso,Texas office. We shall order the Respondent to post copies of the noticeat its Houston offices and at the Holiday Inn if the project is continuing,and to mail copies of the notice to all persons employed by it at the Holi-day Inn project, using their current mailing addresses as approved by theRegional Director for Region 23.348 FREY MECHANICAL CONTRACTORSposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material. In addition, Re-spondent shall mail copies of that notice to all per-sons employed by it on its Holiday Inn job, usingtheir current mailing addresses as approved by theRegional Director for Region 23."2. Insert the following as paragraph 2(c) and re-letter the subsequent paragraph."(c) Expunge from its files any reference to theunlawful discharge of the above-stated employeesand notify them, in writing, that this has been doneand that evidence of this unlawful conduct will notbe used as a basis for future personnel actionsagainst them."3. Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT interrogate our employees con-cerning their and other employees' support for theUnion.WE WILL NOT threaten employees with dis-charge if they choose the Union to represent them.WE WILL NOT discourage membership in Plumb-ers Local Union #68, United Association of Jour-neymen and Apprentices of Plumbing and Pipefit-ting Industry of the United States and Canada,AFL-CIO, or any other labor organization, by dis-criminating against our employees in regard totheir hire or tenure of employment or any otherterms or conditions of employment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you under the Act.WE WILL offer to Kurt Coppock, Donald Olson,Kenneth Slicker, William Bruce, Charles Hun-sucker, and Stanford Daniel immediate and full re-instatement to their former jobs or, if these jobs nolonger exist, to substantially equivalent positions,without loss of seniority or other rights and privi-leges, if we have not completed operations at theHoliday Inn jobsite or if they would have beentransferred to another job upon its completion orotherwise. WE WILL assure the above-named em-ployees that they are eligible for future employ-ment by us.WE WILL expunge from our files any referencesto the unlawful discharges of the above-stated em-ployees and notify them, in writing, that this hasbeen done and that evidence of this unlawful con-duct will not be used as a basis for future personnelactions against them.FREY MECHANICAL CONTRACTORS,INC.DECISIONSTATEMENT OF THE CASEWALLACE H. NATIONS, Administrative Law Judge.Based on charges filed on October 4, 12, 13, 19, and 26,and November 18, 1982, by Plumbers Local Union #68,United Association of Journeymen and Apprentices ofPlumbing and Pipefitting Industry of the United Statesand Canada, AFL-CIO (the Union), the Regional Direc-tor issued his second amended consolidated complaint onMarch 14, 1983, alleging that Frey Mechanical Contrac-tors, Inc. (the Respondent) by its actions before and aftera union election and by its discipline and discharge ofemployees Kurt Coppock, Donald Olson, Kenneth Slick-er, William Bruce, Glen Boatwright, Charles Hunsucker,and Stanford Daniel has violated Section 8(a)(1) and (3)of the Act. The case was heard before me on May 4 and5, 1983, in Houston, Texas. Briefs were received from allparties.On the entire record in this case and from my observa-tion of the witnesses and their demeanor, I make the fol-lowingFINDINGS AND CONCLUSIONS1. THE BUSINESS OF THE RESPONDENTThe Respondent is engaged in plumbing and heatingcontracting, with its principal place of business in ElPaso, Texas. In its answer the Respondent admits that itis an employer within the meaning of the Act and that itis engaged in a requisite amount of interstate commerceand I find that it will effectuate the policies of the Act toassert jurisdiction in this proceeding.349 DECISIONS OF NATIONAL LABOR RELATIONS BOARD11. THE LABOR ORGANIZATION INVOLVEDPlumbers Local Union #68, United Association ofJourneymen and Apprentices of Plumbing and Pipefit-ting Industry of the United States and Canada, AFL-CIO, is a labor organization within the meaning of theAct.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsThe Respondent is a plumbing and heating contractordoing business in and around El Paso, Texas. It had beendoing business in the Houston area for 14 months priorto this hearing and had been working on one job locatedat the Holiday Inn, 2222 West Loop South. The prefabri-cation work for the job began in March 1982, with thejobsite work beginning in June 1982. The Respondentemployed Kurt Coppock, Donald Olson, Kenneth Slick-er, William Bruce, Glenn Boatwright, Charles Hun-sucker, and Stanford Daniel as plumbers and plumbershelpers at this jobsite. Olson and Coppock were hired inMarch as journeymen plumbers. Olson was the firstplumber hired by the Respondent for the project. Olson,Coppock, and about six or seven other plumbers andplumbers helpers first worked at the Respondent's shops,about 15 miles from the jobsite, preparing materials forthe job until June when the Respondent shifted the mainportion of its operations to its jobsite and its plumbersand plumbers helpers moved to that location.Slicker and Bruce were hired in August as journeymenplumbers and worked only at the actual jobsite. In Julyand August the Respondent hired Boatwright, Hun-sucker, and Daniel as plumbers helpers.In late July and early August the Union conducted anorganizational campaign among the plumbers and plumb-ers helpers employed by the Respondent at its HolidayInn jobsite. Olson and Coppock were activists in thiscampaign and were responsible for passing out union au-thorization cards to fellow employees. Together they ob-tained approximately 10 or 11 signed authorization cardsand on August 27, 1982, the Union filed a petition for arepresentation election with the Board. The Respondentreceived a copy of the petition on August 30, 1982.On Thursday, September 23, at 7 a.m., an election washeld. The names of 18 eligible voters appeared on the"Excelsior" list and 17 of these employees voted. TheUnion received nine votes and the Respondent receivedsix votes. Two of the Respondent's supervisors MichaelCallan and Louis Pierce voted challenged ballots whichwere not counted and were not determinative of the re-sults of the election. Donald Olson acted as the Union'sobserver at the election.At the time of receiving the petition for representationelection, the Employer began, with advice of legal coun-sel, to conduct an election campaign prior to the electionof September 23. During this campaign, various speecheswere delivered to the employees and various handoutswere given to the employees.After the election, the Union was certified by theBoard as the bargaining representative for the employeesof the Respondent at the Holiday Inn jobsite. The Unionand the Respondent became involved in negotiations inthe fall of 1982 and such negotiations were ongoing atthe time of the hearing.B. Allegations Relating to Statements and AllegedInterrogations of Employees During the Respondent'sAntiunion Campaign1. Alleged statements by Supervisor Michael CallanKurt Coppock and Don Olson passed out authoriza-tion cards during the Union's campaign and Coppockalso signed a union authorization card himself on August26. Coppock testified that on August 23 the Respond-ent's supervisor Michael Callan asked him if anyone fromthe Union had been on the jobsite talking with Coppockor "anyone else." Coppock responded, "no." Callan thentold Coppock that "if the Union had been down there,there would be trouble." Coppock testified that Callanalso stated, "if the Union was to come on to that job, wewould more than likely be looking for jobs elsewhere."In his testimony Callan admitted asking Coppock, as wellas all other employees, if anybody had been on the job-site connected with the Union asking about union activi-ties. However, his testimony is that he told Coppock thatif the Union came on the job that he would start lookingfor another job himself. He further testified that he ex-plained to Coppock that what he meant by this statementwas that he did not intend to work for a union company.Richard Baker testified that he was hired by the Re-spondent as a plumber's helper in June and that hesigned a union authorization card on August 26. Bakeralso testified that about September I Callan came up tohim in the basement asking if he had "been talking toany members of the Union," or if he had been contactedby any union at all. Baker responded, "no."Kenneth Slicker testified that he was hired by the Re-spondent on August 27 as a plumber and that he signed aunion authorization card on August 31. Slicker testifiedthat on September 1, Callan asked if he had "been ap-proached by the Union?" Slicker responded, "no."William Bruce testified that he was hired by the Re-spondent as a journeyman plumber about August 23, andthat he had signed an authorization card on August 26.Bruce testified that on September I Callan came to himand, "wanted to know did I hear anything about theUnion ...did I overhear anybody talking about bring-ing the Union on to the job," and "he wanted to knowwhat did I think about the Union." Bruce testified he re-sponded that he thought the Union was "mostly good."Callan testified that he engaged in these interrogations"on his own without the knowledge of anyone else,"presumably other members of management. Accordingly,though the Respondent was being advised by counsel onhow to conduct an antiunion campaign, it must be con-cluded that at least at the time of the interrogations byCallan, he had not been so advised. He further testifiedthat at the time of the interrogations all he knew aboutthe campaign was from a flyer he had received upon re-turning from vacation. Based on the demeanor of thewitnesses presented by the General Counsel in thisregard, as well as that of witness Callan, and on the mu-350 FREY MECHANICAL CONTRACTORStually corroborative testimony of the witnesses for theGeneral Counsel, I credit the testimony of employeesCoppock, Baker, Slicker, and Bruce in the instances inwhich it conflicts with that of Callan.2. Alleged statements by Supervisor UnreinEmployee Slicker testified that before he was hired onAugust 27 the Respondent's job supervisor Fred Unreinasked him at a job interview how he felt about the Unionor if he had "ever had any dealings with the Union."Slicker told Unrein that he was "indifferent about it."Slicker also testified that he signed the union authoriza-tion card on August 31, and that on the same day Unreinasked Slicker if he had been approached by the Union.Slicker responded, "no." Based on Slicker's demeanorand no direct denial by Unrein of this testimony, I creditSlicker's testimony.Unrein admitted that on August 25 he asked most ofthe men on the jobsite if "somebody from the Union hadconsulted them on job time?" On this point the witnessfurther testified, "I asked if there was a Union represent-ative who had come down to talk to them. I wanted toknow if there was a man on the job from the Union." Inresponse to further questioning inquiring if that was allhe said to the employees, Unrein replied, "sure." In re-sponse to his inquiry, Unrein stated that employee Rich-ard Baker replied, "I know something about it, but I'mnot going to say anything." Unrein also admitted that heasked employee Bill Bruce how he felt about the Unionand received a reply to the effect that Bruce used to be amember of the Union "about 5 years previous to that,"but he got hungry so he had to get on the street and geta job.Unrein further testified that his interrogations of em-ployees was to determine if a union representative wason the jobsite during working time as he was concernedabout the disruption of work. However, this reason forthe interrogation was not implicit in the questioning norwas it communicated to the employees.3. Alleged statements by Supervisor Bill LittletonAfter receiving notice of the representation petitionand arriving at a consent stipulation as to scope, location,and site of the election and unit, the Company launchedinto its preelection campaign. Bill Littleton, the Compa-ny's Houston manager, was individually responsible fordelivering campaign speeches prepared by the Compa-ny's attorney prior to the election. These campaignspeeches were drafted with the purpose of informing andconvincing the involved employees to vote against theUnion at the upcoming election. With respect to thecampaign, employee Coppock testified that about a weekbefore the election he was working in the basement withemployees Baker, Daniel, and Pierce when Littleton ap-proached the group and passed around some antiunionpropaganda. Coppock testified that Littleton told theseemployees that "if the Union were to come in, we wouldbe out on the streets with the rest of the deadbeats."Daniel corroborated Coppock's testimony stating thatbefore the election Littleton came up to him, Coppock,and Baker in the basement and gave them sheets of paperdescribing "bad things about the Union, their expensesand things like that," and asked the employees in thegroup if they were going Union or not. Daniel respond-ed that he was not sure. He testified that Littleton alsotold this group that the Respondent was not "going totolerate anybody on the job that was going union."Baker testified that he was working in the basement ap-proximately a week before the election with Daniel andCoppock when Littleton approached the group and gavea "talking." Littleton then stated to Baker, "I want toknow how you feel about the Union?" Baker testifiedthat he shook his head no, then Littleton responded,"Good, I want to talk to you all about this paper here,you know, about the union guys."Coppock testified that on the Tuesday before the elec-tion he attended a safety meeting conducted by Littletonwith all the other employees on the jobsite. Accordingto Coppock, Littleton stated at this meeting that "FreyMechanical did not need a union," and that if there werea union the employees would no longer be able to talkwith Littleton or Unrein. Coppock also testified thatLittleton stated that:[H]e knew that there was probably some unioncards signed, that there was union infiltration-thathe hoped there wasn't-that he would find out whothey were, that the union people had been comingdown to apply for work and that ... .Frey Me-chanical did not need them people ... he asked usto vote "no," he said he was probably saying somethings that he shouldn't be.Olson also attended a preelection safety meeting andtestified about it as follows:And then he (Littleton] ...said, anybody whowould vote Union would be fired and he said Iwant you to know that anybody who votes Unionwill be fired. If I knew the instigator who wasbehind all this, I would fire him right now. He alsosaid, you know, he said we have been getting a lotof job applicants and I know the Union is sendingthem in. We don't really need deadbeats ...atFrey Mechanical. We don't need any of these dead-beats down here; they should be out on the streetpounding the bricks like the others.After this meeting, Olson testified that Littleton cameup to him and asked him how he was going to vote.Olson also testified that he had attended a preelectionsafety meeting and heard Littleton say that "he knewthat there were union instigators on the job," and "if heknew who they were he would fire them and throwthem off the job ... and if we wanted to join the Unionwe could join the rest of the deadeats out on the bricks."Employee Bruce was also present at a preelectionsafety meeting and testified that Littleton read from astatement saying that:Frey did not want the Union on the job ...and ifthere was anybody working for Frey that felt theywanted to work for the Union they ought to go out351 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand find a job at a union shop and ...even if theUnion won the election, Frey did not have to bar-gain with anybody.Bruce also testified that Littleton said "he wished heknew who these instigators were on the job so he couldgo ahead and fire them. If they wanted to picket theywould be outside the fence picketing with the rest ofthose deadbeats out there." Littleton also admitted thathe said to Donald Olson on September 23, after learningthat Olson was the union observer, "he had fed him andhis family for 6 months and Olson was the one that hadbrought in the Union."Baker testified that immediately after Littleton sawOlson at the polls on the morning of the election, he sawLittleton walk up to Unrein and put his hand on Unrein'sshoulder. Baker said he then saw Littleton point at Olsonand say, "There's that son-of-a-bitch that started all thetrouble." Slicker testified similarly.Littleton admitted stating to a group of employees onSeptember 20 that if the Union won the election the"employees would possibly be out with the other dead-beats." Littleton testified on this point that he was "re-ferring to the strike that was called by the Union," andhe had been reading from a prepared speech when hemade this statement.Littleton admitted that he told a Board agent duringan investigation of this case that on the day of the elec-tion he commented to Unrein about Olson and stated,"there is the instigator of the whole matter right there."Littleton also admitted that he told a Board agent that hemay have diverted from the speech on September 20 andmade other comments. He also admitted asking employeeOlson, on September 22, how he was going to vote atthe Board election the next day. Littleton denied all thestatements except the ones he specifically admitted orclarified.Based on the demeanor and testimony of the witnesses,primarily of Manager Littleton, I credit the testimony ofthe witnesses presented by the General Counsel withregard to Littleton's statements during the campaign. Forreasons stated at a later point in this decision with re-spect to the discussion of a camera purchased by theCompany about the time of the election and testimony ofLittleton and with respect to work rules being explainedto employees at the time of their employment, I do notfind Littleton's testimony to be as credible as those of thewitnesses presented by the General Counsel.There is no question that the record supports the con-clusion that the Respondent harbored union animus. Thisanimus was made clear to the employees by the interro-gation of all of them by Supervisors Callan and Unreinand in the speeches and statements made to groups ofemployees and individual employees as set out above byUnrein and Littleton. Although the speeches given byLittleton with their references to consequences of strikes,what can happen during the course of bargaining and ne-gotiations and references as to who would still be theboss even if the Union was voted in, may be lawful. Ifind that the interrogations by Callan and Unrein to becoercive and a violation of Section 8(aXl) of the Act.I find that Littleton's questioning of Olson in regard tohis union sympathies, statements to employees that heknew that there were union instigators on the job andthat he would fire them if he knew who they were andlater pointing out Olson in the hearing of other employ-ees as the instigator of the union activity likewise to bethreatening and coercive and in violation of Section8(a)(l) of the Act.C. Discharge and Discipline of Employees Followingthe ElectionAt the election 17 employees voted, 9 voted for theUnion, while 6 voted against it and 2 supervisors votedchallenged ballots. Of the nine employees shown to be insupport of the Union, seven were discharged within 2months after the election. The General Counsel contendsthat these discharges were all motivated by the Respond-ent's union animus and were clearly an attempt to riditself of union adherents. The reasons advanced by theRespondent for the employees' termination are urged bythe General Counsel to be merely pretextual. The con-trolling Board decision on burden of proof in this pro-ceesing is Wright Line, 251 NLRB 150 (1980). In WrightLine, the Board established the following causation teston all cases alleging violations of Section 8(a)(l) and (3)turning on employer motivation. It requires that theGeneral Counsel make a prima facie showing sufficientto support the inference that protected conduct was amotivating factor in the employer's decision. Once this isestablished, the burden will shift to the employer to dem-onstrate that the same action would have taken placeeven in the absence of protected conduct.Looking first at the burden of the General Counsel, Ifind that the record overwhelmingly establishes that theRespondent harbored union animus. The various state-ments made by the Respondent's supervisors, discussedin the previous section of this decision, likewise, make itclear that the Respondent desired to rid itself of thoseemployees who were supporters of the Union. I find itsignificant that in the several months prior to the elec-tion, the Respondent had not seen fit to terminate anybut one of its employees. The one employee terminatedprior to the election was terminated within a few days ofthe election. Shortly after the election, the Respondentbegan terminating employees on a regular basis, all ofwhom happened to be union supporters. Based on thetiming of the discharges and the Respondent's unionanimus, I agree with the General Counsel that he hasmade a prima facie showing that the discharges of Cop-pock, Olson, Slicker, Bruce, Hunsucker, and Daniel con-stitute a violation of the Act. I also find that the GeneralCounsel has met his burden of proof showing that theRespondent had knowledge of these individuals unionactivities. In Wright Plastic Products, 247 NLRB 635(1980), the Board held, through adoption of the adminis-trative law judge's decision, the signing of union authori-zation cards was a sufficient act to infer knowledge ofunion activity to a respondent and that the lack of specif-ic evidence of the Respondent's knowledge of individualemployees and the difference in union activity betweenindividual employees is immaterial when it is the general352 FREY MECHANICAL CONTRACTORSdesire of the respondent to frustrate and dissipate em-ployees' support of the union. I find that to be the casein this proceeding.However, the General Counsel presented further evi-dence of the Respondent's knowledge. All of the individ-uals charged testified that they signed union authoriza-tion cards. As Olson was the union election observer, theRespondent was certainly aware of his support of theUnion. Slicker, Bruce, Boatwright, and Daniel all testi-fied that they wore union stickers on their hats beginningabout a week after the election. Supervisor Callan admit-ted that he had noticed some of the employees wearingsuch stickers. Employee Coppock was discharged beforethe practice of wearing stickers began, but was a closeassociate of election observer Olson. Coppock alsohelped in passing out union authorization cards. Hun-sucker displayed a union sticker on his truck and fre-quently rode to work and ate lunch with Boatwright andDaniel who did wear union stickers. As found before,Bruce was questioned before the election by Littletonand in response to a question as to what his feelings wereabout the Union, stated that it was "mostly good." It isalso significant that none of the six employees who votedagainst the Union were disciplined or terminated afterthe election. It should be noted that the Respondent,through the actions of its supervisor and general manag-er, conducted an interrogation of the employees beforethe election and had a fair opportunity to draw conclu-sions as to its employees support or lack thereof for theUnion, if by nothing else observing the demeanor of theemployees while interrogating them. Therefore, for thereasons stated, I find that the Respondent had knowledgeof the protected activity of the involved discharged em-ployees.The Respondent asserts that it had legitimate businessreasons for discharging each of the involved employees.I find that these reasons are pretextual. Prior to theunion election, the Respondent had no written rules gov-erning behavior of its employees. However, within aweek or two after the election such written rules weredistributed to the employees and formed a basis for thedischarge of some of them. The Respondent's generalmanager Littleton testified that he had started work onthese rules some months before the election, an assertion,which based on his demeanor during his testimony con-cerning this, I discredit. One of the discharged employ-ees, Olson, was terminated for "sabotage" of a waterpipe he installed on the jobsite. The Respondent intro-duced photographs of the broken pipe at the hearing. Inthis regard, the Respondent's manager Littleton testifiedthat the camera with which the picture was taken waspurchased in August for replacement of one which hadbeen provided by a previous supervisor. However, at myrequest, the sales slip for the purchase of the camera wasproduced and showed that the camera was purchased theday after the union election. At the time the photographof the water pipe was taken, Boatwright testified that hewas present and saw Unrein take the photograph andheard Foreman Pierce say that the camera had beenbought just for this reason. Based on all the testimonysurrounding the purchasing use of the camera, I find thatit was purchased just as another tool, like the rules, tohelp the Respondent rid itself of those employees whosupported the Union.As further evidence of the Respondent's intention toget rid of union adherents, Supervisor Unrein begankeeping a daily diary of employees' activities after theelection. The diary was later used to support the dis-charge of some of the involved employees.It is clear to me from all the evidence that the Re-spondent began immediately after the election to findand document any reason it could to discharge those em-ployees supporting the Union. It is in this context thatthe reasons given by the Respondent for the discharge ofthese employees must be viewed.1. The discharge of Kurt CoppockThe Respondent's reason for the discharge of employ-ee Coppock was incompetent workmanship on the job.Unrein testified that he terminated Coppock for his fail-ure to properly secure anchors which were holding a 12-inch cast iron pipe. Unrein was informed by Coppock'sfellow employees, Baker and Shultz, that Coppock wasthe employee who had set the faulty anchor. Coppockadmitted to having set the anchor and at that pointUnrein terminated him. At the time of Coppock's termi-nation, Unrein also told him he was being fired for "poorwork attitude." Two days after Coppock's terminationemployee Baker testified that an anchor he put in hadfallen out and that Supervisor Pierce, who had seenBaker putting the anchor back in, told Baker, "Richard,you're going to have to do better than that." Baker re-plied, "What are you all going to do, you going to fireme too?" In response, Pierce said, "No, Kurt did not getfired for the anchor falling out. It was his attitude. Hehad a bad attitude." At the hearing and in further sup-port of its reasons for firing Coppock, the Respondentadvanced some other examples of what it consideredpoor workmanship on the part of Coppock, all of whichoccurred prior to the election. I find it significant thatthese other instances, which appear to be just as seriousas the anchor incident, did not result in any warning toCoppock and certainly not in his termination. I find thatthe reasons advanced by the Respondent for the dis-charge of Coppock are pretextual and its real motive wasto eliminate a union adherent.2. The discipline and discharge of Donald OlsonEmployee Olson was given a written warning on Oc-tober 6, 1982, for talking with other employees abouttheir wage rates. Olson admitted that he had engaged insuch conduct on several occasions both before and afterthe election, but had not, beforehand, been warned notto engage in such conduct. Supervisor Unrein testifiedthat various employees including Rick Lee had come tohim complaining that Olson was questioning them abouttheir wages. Unrein also testified that although there wasno written policy he and Littleton for many years hadalways operated under the policy that, "you just don'tstir up trouble by asking people what they make andhow much they make and trying to stir something up."Littleton testified that when he hired Olson he informedhim that his wage rate was his business and nobody353 DECISIONS OF NATIONAL LABOR RELATIONS BOARDelse's. However, at another point in the record, Littletonadmitted that he had never told Olson that he would bedisciplined or receive warnings if he discussed wagerates with other employees. Littleton also testified that itis not standard company procedure to issue writtenwarnings to employees but that the written warning wasissued to Olson after Littleton was advised by counsel toissue such a warning for documentation.At the hearing, Olson complained of an instance short-ly thereafter where he was required to work on a scaf-fold without a helper. However, the General Counseldid not urge this point on brief and it is consideredwaived.On October 8, Olson was transferred from the HolidayInn jobsite to the Respondent's prefabrication shop. TheRespondent's personnel testified that the assignment ofOlson to the shop was a temporary assignment estimatedto last approximately a week. Olson's complaint aboutbeing transferred centers around the location of the shopin Houston. Because of distance he would have difficultymaking a evening bible study in which he participated.On this point, I would find it difficult to determinewhether or not the transfer constituted harassment orwas in fact just a temporary assignment because on Oc-tober 13 Olson was accused of sabotaging the job by fail-ing to glue a pipe joint properly and was fired 2 dayslater. Olson did install the pipe about a week before itbroke and it is Olson's testimony that he primed andglued all the joints on the pipe properly. He also testifiedthat water pressure had been on the line for 4 or 5 daysbefore its breaking. He further testified that he had beeninstructed by the foreman to install the pipe using thewire hangers, which Robert Robertson of the Union'sapprentice school testified would make the pipe unstableand easily broken.In any event, as noted by the Respondent on brief,considerable testimony was offered as to the cause of thepipe breaking. Further, as noted on brief, the cause ofthe break is not known conclusively. What is unusual tome about this situation is the fact that Olson, one of thefirst employees hired on the jobsite, would be terminatedfor something which actually did not cause any damageto the jobsite and for which the cause is so open for ar-gument. At the hearing, the Respondent produced fourmore instances of alleged poor workmanship for whichthe Respondent stated that Olson had been reprimanded.However, there are no written warnings that were givento Olson with respect to these instances nor was he in-formed that he was subject to termination for the in-stances. Olson denied that he had been reprimanded forthese instances. In all of the circumstances, havingweighed all the evidence and reviewed the record, andupon the demeanor of the witnesses testifying about thecircumstances surrounding Olson's discharge, I find thatthe real motive for discharging Olson was his union ac-tivity and not poor workmanship as alleged by the Re-spondent.3. The discharge of William Bruce and KennethSlickerThe Respondent's personnel testified that Bruce andSlicker were terminated for excessive absenteeism and/ortardiness without an excuse. The Respondent pointed outthat employees were expected to work a total of 40hours per week. During the 8 weeks of his employmentwith Frey, Slicker worked a total of 40 hours in only 2of those weeks. On the workweek ending October 1,Slicker worked a total of 9 hours. Supervisor Unrein tes-tified that during the above-stated week Slicker was outsick and that his father had called in for him on Septem-ber 29 to say that his son was out sick. He testified thathe did not hear anything else from Slicker until Octoberi, when Slicker called in to have another man from thecrew to bring his check to him. When questioned as towhy he had not called in, Slicker stated that he wassorry, that he had, "relied on other people to call in forhim." Unrein, at that point warned him that the nexttime he was late or tardy he was going to be terminated.In the next week, the week ending October 8, Slickerworked 40 hours. On the week ending October 15, onthat Monday, Slicker worked 8 hours. On October 12, aTuesday, he came in 10 minutes late, and Unrein toldhim he was going to let him go for his constant tardi-ness.At another point in the testimony, Unrein pointed outthat the Company does not make any notations of tardi-ness unless it is in excess of 15 minutes. Employees maybe docked for tardiness in excess of 15 minutes. It isSlicker's testimony that he was only 5 minutes late onOctober 12. Slicker had never received any writtenwarnings for being late and based on the testimony, pri-marily of Unrein, with respect to Respondent's practicewith other employees, I find that Slicker's terminationfor being 5 or 10 minutes late on October 12 was againjust another pretext for the Respondent's real motive.The Respondent also asserts that it terminated employ-ee Bruce for tardiness. The Respondent showed thatBruce had been 15 to 20 minutes late on October 12, 10to 30 minutes late on October 13, and perhaps 30 minuteslate on October 22, the date of his termination and alsothe date in which Unrein documented in his diary thatBruce was 40 minutes late. On the day previous, Unreinwarned Bruce that if he was late again he would fire himand he did. The General Counsel, on brief, notes that an-other employee, Richard Pierce not a union supporter,often came in late for work. The timecards show that hewas often absent from the job as well and was not dis-charged until early November 1982. Pierce though wasrehired in December 1982. Based on the Respondent'spractice with other employees, I find the reason givenfor Bruce's discharge to be pretextual.4. The discharge of Charles Hunsucker and BillBoatwrightEmployees Hunsucker and Boatwright were allegedlyterminated by the Respondent for their refusal to do as-signed work. Hunsucker was assigned to work on a jack-hammer in the basement of the Holiday Inn jobsite. Hewas terminated on October 5, 1982, when he refused towork on the jackhammer further. Fellow employee Stan-ford Daniel had been working on the jackhammer jobwith Hunsucker until he hurt his back on approximatelyOctober 1, and was off for a period of time. On October354 FREY MECHANICAL CONTRACTORS5 Hunsucker's back started hurting and he complained toPierce and Unrein and asked for relief. Unrein informedHunsucker that if he could not run the jackhammer any-more he was fired.Unrein testified that Hunsucker had told him that hisback was not really hurting but rather just stiff and sorefrom operating the jackhammer. After Hunsucker wasdischarged, he went to a doctor, received a doctor's re-lease, and returned to Unrein and asked if he couldreturn to work. Unrein refused to allow Hunsucker toreturn. I find the Respondent's reason for Hunsucker'sdischarge to be pretextual as it had already relieved em-ployee Daniel from the jackhammer duty for injury.Boatwright was terminated for refusing to work as ahelper with the welder. Boatwright testified that he in-formed Callan and Unrein that he was not learningplumbing work and he wanted to learn plumbing workrather than stand around and do nothing with a welder.He testified that before the election he had been per-forming plumber's helpers' tasks for Slicker. About 3 or4 days after the election he was assigned to work with awelder. He was not told how long he would be workingwith the welder and also testified that the welder hadpreviously been working without any assistance. Unreintestified that upon being asked by Boatwright to bemoved to another position he had explained to Boat-wright that the only work he had available for a helperwas to work with the welder. He further stated that ifBoatwright did not want to do the work he could quitwhereupon Boatwright stated that he would not quit andUnrein terminated him. Boatwright testified that had hebeen willing to work as the welder's helper he wouldhave been able to continue his employment. There is noshowing that Boatwright's transfer from plumber'shelper to welder's helper was motivated by the Respond-ent's union animus other than its timing. The work as awelder's helper was evidently no more difficult or oner-ous than that work which Boatwright had performedpreviously and evidently there was no differential inwages. Under the circumstances, I cannot find the trans-fer of Boatwright to constitute a constructive dischargeand I find that Boatwright effectively quit his employ-ment. Consequently, I also find that no violation of theAct was committed by the Respondent's actions regard-ing Boatwright.5. The discharge of Stanford DanielDaniel was allegedly terminated for his failure to callin when he was unable to come to work. As notedabove, Daniel's back was injured on October 1, whileoperating a jackhammer. After visiting a doctor, he re-turned to the job on October 5, and informed Unreinthat he had a doctor's release until October 11. Unreintold him that he needed to call in and let the Companyknow how he was doing. On October 12, Daniel calledin to say that his doctor had not yet released him andUnrein again asked him to let the Company know whatprogress he was making. From October 12 until Novem-ber 1, when Daniel reported back, he called in to checkwith Unrein on a regular basis. On November 1 he cameback to work and was injured the later part of the weekon November 6, and had to go home early complainingof his back. On November 8 Daniel called in and statedthat he was unable to come as he had been to a doctorand was given some medication which made himgroggy. He also stated that he was going to take aplumbing test for school. Unrein advised him to keep intouch. From November 8 to 16, Unrein did not hearfrom Daniel. On November 16 he showed up at the joband was asked by Unrein why he had not reported.Daniel stated, "all the phones were out." At that pointUnrein terminated him. Daniel testified that he was notaware of, nor had he received, any company rules on ab-senteeism or calling in procedures other than the copy ofrules and regulations in the record as General CounselExhibit 9. Reference to this list does not state any proce-dure for calling in or penalities for failure not to do so.On November 8 when Daniel called in informing Unreinthat he could not come in because of the medication thathe was taking, Unrein told him to "keep in touch."Unrein stated that he did not tell him how often to callin. Unrein's journal entry for November 16, reads as fol-lows: "Stan Daniel was here this morning and I firedhim for not calling us of his absence. He said the phoneswere out of order so he couldn't call. Ha! Ha!" Unrein'sjournal for November 15, the day before Daniel's firing,points out that the jobsite shut down at 8:30 a.m.In line with my earlier findings, I find that Daniel wasterminated because of the Respondent's union animusand not for the reason stated. The Company has no writ-ten call-in rule and Daniel was not warned of the conse-quences of not calling in nor how often he should call into avoid problems. I find that the reason given by theRespondent for the termination of Daniel was merely apretext.IV. CONCLUSIONSA. The 8(a) (1) ViolationsIn view of the findings above, I find that the Respond-ent has violated Section 8(a)(1) of the Act by the con-duct of Supervisors Callan, Unrein, and Littleton by co-ercively interrogating employees concerning their andother employees' support of the Union and by threaten-ing its employees with discharge in the event of a unionvictory in the election.B. The 8(a)(3) ViolationsI have found above that the Respondent dischargedseven employees, all but two of its employees who votedin favor of the Union in the Board election, within 8weeks after the date of the union election and after theRespondent had expressed animosity and hostility to theUnion in the form of violations of Section 8(a)(l) of theAct. As I have found above, the reasons advanced bythe Respondent for these discharges are pretextual. Itherefore conclude that the Respondent discharged sixemployees for its animosity and hostility to the employ-ees' union activities. For the reasons set forth above, Ihave also found and conclude that the Respondent hadknowledge of these employees' activities and its termina-tion of them was motivated by its desire to discourageunion membership and activity broadly, in violation of355 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8(a)(1) and (3) of the Act. I have also found thatthe discharge of employee Boatwright does not consti-tute a violation of the Act.CONCLUSIONS OF LAW1. The Respondent is an employer within the meaningof Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By coercively interrogating its employees concern-ing union activities and by threatening its employeeswith discharge if they chose to be represented by aunion, the Respondent has engaged in unfair labor prac-tices affecting commerce within the meaning of Section8(a)(1) of the Act.4. By discharging Kurt Coppock, Donald Olson, Ken-neth Slicker, William Bruce, Charles Hunsucker, andStanford Daniel, the Respondent has engaged in unfairlabor practices affecting commerce within the meaningof Section 8(a)(1) and (3) of the Act.THE REMEDYIt having been found that the Respondent engaged inunfair labor practices in violation of Section 8(a)(1) and(3) of the Act, I shall recommend that the Respondentcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act andto post an appropriate notice to its employees. It alsohaving been found that the Respondent discharged em-ployee Kurt Coppock on September 27, 1982; DonaldOlson on October 15, 1982; Kenneth Slicker on October12, 1982; William Bruce on November 22, 1982; CharlesHunsucker on October 3, 1982; and Stanford Daniel onNovember 16, 1982, I shall recommend that the Re-spondent be required to offer all of them full reinstate-ment to their former or substantially equivalent positions,without prejudice to their seniority or other rights andprivileges and to make all of them whole for any loss ofearnings they may have suffered by reason of the dis-crimination against them. Any backpay found to be dueshall be computed in accordance with the formula setforth in F. W. Woolworth Co., 90 NLRB 289 (1950), withinterest thereon computed in the manner prescribed inFlorida Steel Corp., 231 NLRB 651 (1977).' the Respond-ent shall expunge from its personnel files and otherrecords any reference to the discharges of these employ-ees and notify them in writing that this has been doneand that the evidence of these unlawful discharges willnot be used as a basis for future personnel actions againstthem.On the basis of the entire record, the findings of fact,and conclusions of law, I issue the following recom-mended2' See generally Isis Plumbing Co., 138 NLRB 716 (1962).2 If no exceptions are filed as provided in Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theORDERThe Respondent, Frey Mechanical Contractors, Inc.,El Paso, Texas, its officers, agents, successors, and as-signs, shall1. Cease and desist from(a) Coercively interrogating its employees concerningtheir and other employees support for the Union.(b) Threatening employees with discharge if theychoose the Union to represent them.(c) Discharging employees or otherwise discriminatingagainst them in any manner with respect to their tenureof employment or any term or condition of employmentbecause they engaged in activities on behalf of the Unionor any other labor organization.(d) In any other like or related manner interferingwith, restraining, or coercing its employees in the exer-cise of their rights to self-organization, to join or assistlabor organizations, to bargain collectively through rep-resentatives of their own choosing and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection.2. Take the following affirmative action designed to ef-fectuate the policies of the Act.(a) Offer Kurt Coppock, Donald Olson, KennethSlicker, William Bruce, Charles Hunsucker, and StanfordDaniel immediate and full reinstatement to their formerpositions or, if those positions no longer exist, to substan-tially equivalent positions without prejudice to their se-niority or other rights and privileges and to make themwhole for any loss of earnings in the manner set forth inthe section entitled "The Remedy."(b) Post at its place of business in El Paso, Texas, andif it is still continuing to do work at its jobsite in Hous-ton, Texas, to also post there, copies of the attachednotice marked "Appendix."sCopies of the attachednotice, on forms provided by the Regional Director forRegion 23, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat said notices are not altered, defaced, or covered byany other material.(c) Notify the Regional Director in writing within 20days of this Order as to what steps the Respondent hastaken to comply.Board and all objections to them shall be deemed waived for all pur-poses.s If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."356